        Case 6:20-cv-01321-TC-JPO Document 1 Filed 11/17/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
                                 AT WICHITA, KANSAS

CHRISTOPHER WALKER,                         )
INDIVIDUALLY AND                            )
M.W., A MINOR, BY AND THROUGH               )
HER NATURAL PARENT AND                      )
GUARDIAN, CHRISTOPHER WALKER,               )
                                            )
              Plaintiffs,                   )
vs.                                         )      Case No. 2020 CV
                                            )
                                            )
ECH TRANSPORT, LLC                          )
                                            )
              Defendant.                    )
                                            )

                                        COMPLAINT

       Plaintiff Christopher Walker, individually and M.W., a Minor, by and through her natural

parent and guardian Christopher Walker, by and through their attorneys Lindsay T. Grantham and

Dustin L. DeVaughn of DeVaughn James Injury Lawyers, alleges and states the following:

                                            A. PARTIES

       1.     Plaintiff Christopher Walker is a citizen of Wichita, Kansas and resides at 4040 S.

              Ellis Street, Wichita, Kansas 67216. Plaintiff M.W. is a minor and citizen of

              Wichita, Kansas.

       2.     Defendant, ECH Transport, LLC, is a limited liability company registered in

              Oklahoma.      Pursuant to its Articles of Organization, this limited liability

              company’s sole member is Efren Chavez who is a citizen of Oklahoma. Defendant

              ECH Transport, LLC may be served with process through its Registered Agent,

              Efren Chavez, at 303 S 5th Street, Kingfisher, Oklahoma 73750.

                                 B. JURISDICTION AND VENUE

       3.     This Court has jurisdiction over the persons and subject matter.
Case 6:20-cv-01321-TC-JPO Document 1 Filed 11/17/20 Page 2 of 6




4.    Venue is proper in the Wichita division of the Kansas District Court of the Federal

      District Court.

5.    The collision took place in Sedgwick County, Kansas on February 12, 2020.

6.    This action is brought pursuant to 28 U.S.C. Section 1332(a) on the basis of

      diversity of citizenship. The matter is in excess of the sum of Seventy-Five

      Thousand Dollars ($75,000.00) exclusive of interest and costs.

                              C. NATURE OF ACTION

7.    This is a personal injury action arising out of a motor vehicle and tractor trailer

      collision between a vehicle driven by Plaintiff’s father and a tractor trailer operated

      and driven by Ramon Cruz Alonso as an agent or employee of defendant ECH

      Transport, LLC.

      D. ALLEGATIONS OF NEGLIGENCE AND NEGLIGENCE PER SE

8.    At all times relevant herein, Ramon Cruz Alonso was an employee and/or agent of

      Defendant, ECH Transport LLC, and was acting in the course and scope of his

      employment or agency with Defendant, ECH Transport LLC.

9.    Ramon Cruz Alonso was hired, qualified, supervised, and trained by ECH

      Transport LLC.

10.   On or about February 12, 2020, at approximately 6:51 p.m., Ramon Cruz Alonso

      was operating a tractor trailer in the course and scope of his employment or agency

      with ECH Transport LLC and negligently caused a collision with the plaintiff.

11.   M.W.’s father was driving westbound on Macarthur Road with a green light when

      Ramon Cruz Alonso negligently failed to stop at a red traffic light on Seneca Street

      causing a collision with plaintiffs.

12.   ECH Transport LLC is a motor carrier and operating under authority through the

                                         2
Case 6:20-cv-01321-TC-JPO Document 1 Filed 11/17/20 Page 3 of 6




      United States Department of Transportation with an assigned D.O.T. number of

      01228355.

13.   The semi-trailer truck being operated by Ramon Cruz Alonso was owned,

      maintained, dispatched, supervised, controlled and repaired by ECH Transport LLC

      and was used as a commercial motor vehicle in both intrastate and interstate

      business making it subject to the Federal Motor Carrier Safety Administration

      regulations under 49 C.F.R. Sections 381 et. Seq.

14.   49 C.F.R. § 390.3(e)(1) & (2) provide that every driver and employee shall be

      instructed regarding and shall comply with all applicable regulations contained in

      the FMCSR.

15.   49 C.F.R. § 390.5 provides that "motor carrier" means a for-hire motor carrier or a

      private motor carrier. That term includes a motor carrier's agents, officers, and

      representatives as well as employees responsible for hiring, supervising, training,

      assigning, or dispatching of drivers.

16.   ECH Transport LLC was at all material times a "motor carrier" and an "employer"

      of its driver Ramon Cruz Alonso in regard to the operation of a commercial motor

      vehicle as defined in 49 C.F.R. §382.107.

17.   The actions and omissions of Defendants Ramon Cruz Alonso and ECH Transport

      LLC, (both independently and through driver Ramon Cruz Alonso under

      Respondeat Superior and Vicarious Liability) were negligent and careless for the

      following reasons:

      a. Failure to keep a proper lookout;

      b. Failure to be attentive;

      c. Failure to yield;

                                        3
Case 6:20-cv-01321-TC-JPO Document 1 Filed 11/17/20 Page 4 of 6




      d. Failure to stop at a stop light;

      e. Failure to obey traffic controls;

      f. Failure to maintain control of the vehicle;

      g. Failure to exercise ordinary care;

      h. Operation of a commercial motor vehicle in a reckless or careless manner; and,

      i. Operation of a commercial motor vehicle without first ascertaining that

          movement could have been safely made.

18.   The post-crash inspection report completed by Kansas Highway Patrol revealed

      thirteen violations, including:

      a. Failure to stop at a red traffic signal;

      b. 3,700 pounds over the legal weight limit;

      c. Brakes out of service – 2 out of 10 brakes out of adjustment/defective;

      d. Driver could not read or speak the English language sufficiently to respond to

          official inquiries (couldn’t communicate was he was hauling, where he came

          from, or where he was going);

      e. Inadequate floor conditions (hole near driver’s seat);

      f. Inoperative/defective brakes (axle 3 left);

      g. Tire tread depth less than 4/32 of an inch (axle 4 right side);

      h. Tire tread depth less than 2/32 of an inch (axle 5 right side);

      i. Clamp or roto type brake out of adjustment (axle 4 left); and

      j. CMV manufactured after 10/19/1994 has an automatic airbrake adjustment

          system that fails to compensate for wear.

19.   Defendant ECH Transport LLC’s violations of the Kansas Corporation

      Commission’s regulation of motor carriers and constitute negligence per se.

                                            4
        Case 6:20-cv-01321-TC-JPO Document 1 Filed 11/17/20 Page 5 of 6




       20.     The negligence of Defendant, ECH Transport LLC., and its employee/agent Ramon

               Cruz Alonso, proximately caused the collision and the personal injuries and

               damages of Plaintiffs.

       21.     As a result of defendants’ negligence, plaintiff sustained serious bodily injury,

               medical expenses, lost wages and has incurred non-economic damages such as pain

               and suffering. Furthermore, plaintiff reasonably expects to incur future medical

               expenses, future lost wages and future non-economic damages such as pain and

               suffering.

       WHEREFORE, Plaintiff prays for judgment against defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), for costs herein, and for such other and further relief

as the Court deems just and equitable.

                                        E. PUNITIVE DAMAGES

       22.     Plaintiffs incorporate by reference each of the allegations contained in the

               preceding paragraphs of this Complaint.

       23.     Defendant ECH Transport LLC knew or should have known that its employee or

               agent Ramon Cruz Alonso was not qualified to operate the commercial motor

               vehicle involved in this collision. This constitutes gross negligence and the wanton

               disregard for the safety of others.

       24.     Defendant ECH Transport LLC’s failure to maintain the safe condition of its tractor

               trailer and allowing the condition to be so defective that thirteen (13) separate

               D.O.T. violations were found following the collision constitutes gross negligence

               and the wanton disregard for the safety of others.

       25.     Defendant ECH Transport LLC’s conduct constitutes a reckless disregard for the

               safety and rights of others.

                                                     5
Case 6:20-cv-01321-TC-JPO Document 1 Filed 11/17/20 Page 6 of 6




26.    As a result of defendant ECH Transport LLC.’s gross negligence and reckless

       disregard for the rights and safety of others, M.W. sustained serious personal

       injuries.

WHEREFORE, plaintiffs request punitive damages consistent with K.S.A. 60-3701(e).

                                       Respectfully submitted,

                                       DeVaughn James Injury Lawyers

                                       By: /s/ Lindsay T. Grantham
                                               Lindsay T. Grantham, #27191
                                               lgrantham@devaughnjames.com
                                               Dustin L. DeVaughn, #16559
                                               ddevaughn@devaughnjames.com
                                               32441 N. Toben
                                               Wichita, KS 67226
                                               [p] (316) 977-9999
                                               [f] (316) 425-0414
                                               Attorneys for Plaintiffs


      DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL

Plaintiffs demand a pretrial conference and trial by a jury in this matter.

                   DESIGNATION FOR PLACE OF TRIAL

Plaintiffs designate Wichita, Kansas as the place for trial of this matter.

                                       By: /s/ Lindsay T. Grantham
                                               Lindsay T. Grantham, #27191
                                               lgrantham@devaughnjames.com
                                               Dustin L. DeVaughn, #16559
                                               ddevaughn@devaughnjames.com
                                               32441 N. Toben
                                               Wichita, KS 67226
                                               [p] (316) 977-9999
                                               [f] (316) 425-0414
                                               Attorneys for Plaintiffs




                                          6
